Citation Nr: 0948747	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  06-10 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected chronic sacroiliac strain with 
scoliosis.  


REPRESENTATION

Veteran represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served as a member of the United States Army, 
with active service from July 1978 to August 1988.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2005 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office in Augusta Maine.  Original jurisdiction resides with 
the RO in Baltimore, Maryland (the RO).  

In a May 2008 rating decision, the RO denied the Veteran's 
claim of entitlement to total disability based on individual 
unemployability (TDIU).  As the Veteran has not, to the 
Board's knowledge, expressed dissatisfaction with that 
decision, that issue is not in appellate status and will not 
be discussed further.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].  

In July 2009 the Veteran testified at a personal hearing 
which was chaired by the undersigned at the Board's offices 
in Washington D.C.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.


FINDINGS OF FACT

1.  The Veteran's service-connected chronic sacroiliac strain 
with scoliosis is currently manifested by pain, numbness and 
moderate limitation of motion.

2.  The competent medical evidence does not show that the 
Veteran's service-connected chronic sacroiliac strain with 
scoliosis is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 20 percent for the service-connected chronic 
sacroiliac strain with scoliosis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5326 (2009).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran in essence contends that his service-connected 
chronic sacroiliac strain with scoliosis warrants a 
disability rating in excess of the currently-assigned 
20 percent.  In the interest of clarity, the Board will first 
discuss certain preliminary matters.  The Board will then 
render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in a letter from the RO 
dated in September 2005, which advised the Veteran of the 
provisions relating to the VCAA.  

Specifically, the Veteran was advised in the VCAA letter that 
VA would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records that the he identified.  Included with the September 
2005 letter was a copy of VA Form 21- 4142, Authorization and 
Consent to Release Information, and these letters asked that 
the Veteran complete this release so that VA could obtain 
these records on his behalf.  The letter also informed the 
Veteran that for records he wished for VA to obtain on his 
behalf he must provide enough information about the records 
so that VA can request them from the person or agency that 
has them.

The September 2005 specifically advised the Veteran that to 
substantiate his increased rating claim "the evidence must 
show that your service-connected condition has gotten worse."  
In the September 2005 letter, the Veteran was specifically 
notified to describe or submit any additional evidence which 
he thought would support his claims, in compliance with the 
"give us everything you've got" requirement contained in 38 
C.F.R. § 3.159 (b).  [The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. 

In this case, elements (1), (2) and (3) are not at issue.  
The Veteran received notice as to elements (4) and (5), 
degree of disability and effective date, in letter from the 
RO dated March 20, 2006 and June 19, 2007.  

The Board has considered the Court's decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), which detailed the 
notification requirements pertaining to increased ratings 
claims.  However, the Court's decision in Vazquez-Flores was 
recently vacated by the United States Court of Appeals for 
the Federal Circuit.  See Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.).  Nonetheless, the Board notes that the 
Veteran was provided with notice of the Court's decision in 
Vazquez-Flores in a letter from the RO dated June 11, 2008.  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  In particular, the RO has obtained 
the Veteran's reports of private outpatient treatment and VA 
treatment, as and the reports of VA examinations of the 
Veteran in September 2005 and November 2006.

Concerning the September 2005 and November 2006 VA 
examinations, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The report of these examinations reflects 
that the examiners reviewed the Veteran's complete claims 
file, to include his service medical records, past medical 
history, recorded his current complaints, and conducted an 
appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examination is adequate for rating purposes.  See 38 C.F.R. § 
4.2 (2009).  The Veteran and his representative have not 
contended otherwise. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
secure the service of a representative and to present 
evidence and argument in support of his claim.  As noted in 
the Introduction, the Veteran participated in and presented 
evidence at a VA hearing in July 2009.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2009); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2009).  See, e.g., DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
Veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 
(2009).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2009).  Under VA 
regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 
4.25 (2009); see also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board notes that the applicable rating criteria for the 
spine, found at 38 C.F.R. § 4.71a, were amended effective 
September 26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 (Aug. 
27, 2003).  The Veteran's service-connected chronic 
sacroiliac strain with scoliosis was previously rated 
analogous to former Diagnostic Code 5295 [lumbosacral 
strain].  See 38 C.F.R. § 4.20 (2009) [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous].  However, since the 
Veteran's increased rating claim was filed on January 2005, 
only the current criteria for the spine will be considered.  

The Veteran is currently assigned a 20 percent disability 
rating for chronic sacroiliac strain with scoliosis under 
Diagnostic Code 5236 [chronic sacroiliac injury and 
weakness].

After having carefully reviewed the entire record, the Board 
finds, based on the medical evidence of record, that 
Diagnostic Code 5236 [chronic sacroiliac injury and weakness] 
is the most appropriate, given the diagnosis and symptoms.  
In any event, all spinal disabilities are rated under the 
General Rating Formula for Disease and Injuries of the Spine.

Intervertebral disc syndrome may be alternatively rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  However, in this case 
intervertebral disc syndrome has not been diagnosed, and in 
addition no incapacitating episodes have been documented.  
Accordingly, the Veteran's sacrroiliac strain with scoliosis 
will continue to be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine.

Specific schedular criteria

For diagnostic codes 5235 to 5243, the General Rating Formula 
for Diseases and Injuries of the Spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply:

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine of 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

For purposes of VA compensation, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  See 38 C.F.R. § 4.71a, Plate V and Note (2) to 
the General Rating Formula for Diseases and Injuries of the 
Spine (2009).  

Schedular rating

The Veteran's service-connected chronic sacroiliac strain 
with scoliosis is currently evaluated 20 percent disabling.  
In order to warrant the next higher 40 percent disability 
rating, there must be evidence of unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Ankylosis is 
"immobility and consolidation of a joint due to a disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th Ed. 
1987)].

The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned].  
Compare Melson v. Derwinski, 1 Vet. App. 334(1991) [use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met].

With respect to range of motion, the most limited range of 
motion of the Veteran's lumbosacral spine was at November 
2006 VA examination when the Veteran demonstrated forward 
flexion to 50 degrees.  This measurement is far greater than 
the limitation of motion of 30 degrees necessary for a 40 
percent disability rating under Diagnostic Code 5236.

The Board also notes that ankylosis of the entire 
thoracolumbar spine was not demonstrated at either the 
September 2005 or November 2006 VA examinations. Because the 
spine could flex, it was definitionally not ankylosed.  

Accordingly, the criteria for the assignment of a 40 percent 
schedular disability rating under the General Rating Formula 
for Diseases and Injuries of the Spine is not met.

As the criteria for a 40 percent disability rating are not 
met the criteria for the still higher 50 or 100 percent 
disability ratings are also manifestly not shown.

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2009); see also Esteban, supra, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2009); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

Note (1) under the General Rating Formula for Diseases and 
Injuries of the Spine states that "any associated objective 
neurologic abnormalities" are to be evaluated separately 
under an appropriate diagnostic code.  In this case, The 
Board notes that the Veteran has asserted that he experiences 
numbness in his left hip and left leg.  See e.g., the July 
2009 VA hearing transcript at page 11 and the November 2006 
VA spine and neurological examination reports.  

While the report of the September 2005 VA examination did not 
identify any weakness or atrophy in the Veteran's left hip or 
left leg and noted that light sensation was intact 
bilaterally, the November 2006 VA spine and neurological 
examination reports note the Veteran's complaints of numbness 
and tingling in his left leg.  Upon specific testing at the 
November 2006 VA neurological examination, the Veteran 
exhibited no muscle atrophy, a normal gait, a tandem gait 
without assistive devices, and negative Romberg and Babinski 
tests.  The final diagnosis was a normal neurological 
examination.  See the November 2006 VA neurological 
examination report.

In short, there is no evidence of any other additional 
neurological deficiency so as to warrant a separate 
disability rating under the diagnostic codes pertinent to 
rating neurological disorders.  See 38 C.F.R. § 4.124a.  
Accordingly, a separate neurological rating is not warranted.



DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the Veteran's service-connected 
chronic sacroiliac strain with scoliosis based on functional 
loss due to pain, weakness, excess fatigability, 
incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 
4.45 and 4.59 and the Court's holding in DeLuca.  The 
objective clinical findings of record, however, do not 
reflect impairment that warrants a higher rating.

The September 2005 VA examination report reflects that the 
Veteran specifically denied adverse affects of repetitive 
motion, but the VA examiner noted that the Veteran's back 
disability "would cause weakened motion and fatigue caused 
by pain."  See the September 2005 VA examination report.  
The November 2006 VA examiner more specifically stated that 
there was functional limitation due to pain upon repetitive 
use, resulting in 10 degrees of loss of motion.  Even 
considering this additional loss of motion on repetitive 
movements, the Veteran's forward flexion of his lumbar spine 
is to 40 degrees, which is greater than the limitation of 
motion to 30 degrees necessary for a 40 percent disability 
rating under Diagnostic Code 5236.  Accordingly, the 
additional limitation of motion due to pain is not of the 
severity to warrant a 40 percent disability rating under 
Diagnostic Code 5236.

The record thus shows no clinical findings which would 
warrant an increased evaluation under 38 C.F.R. §§ 4.40, 4.45 
and 4.59.  The current 20 percent rating adequately 
compensates the Veteran for any functional impairment 
attributable to his lumbosacral strain which includes 
episodes of pain and limited motion.  See 38 C.F.R. § 4.1, 
4.10 (2009).

Hart considerations

The Board notes that the disability rating for the Veteran's 
service-connected chronic sacroiliac strain with scoliosis 
has already been staged.  Specifically, the Veteran's 
service-connected chronic sacroiliac strain with scoliosis is 
rated 10 percent disabling from August 11, 1988 to May 16, 
2002, and 20 percent disabling thereafter.  
In Hart, supra, the Court was presented with the question of 
whether it is appropriate to apply staged ratings when 
assigning an increased rating.  In answering this question in 
the affirmative, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  The 
Veteran filed a formal claim for an increased rating for his 
service-connected chronic sacroiliac strain with scoliosis on 
January 14, 2005.  In this case, therefore, the relevant time 
period is from January 14, 2004 to the present.

The evidence of record, to include the September 2005 and 
November 2006 VA examination reports, does not indicate that 
the Veteran's service-connected chronic sacroiliac strain 
with scoliosis was more or less severe during the appeal 
period under consideration.  In fact, the Veteran 
specifically stated that, with the exception of the September 
2005 and November 2006 VA examinations, he had not sought 
treatment for his back disability since filing his claim in 
January 2005.  Staged ratings are therefore not appropriate.

Extraschedular rating consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

The Veteran did not expressly raise the matter of entitlement 
to an extraschedular rating.  The Veteran's contentions have 
been limited to those discussed above, i.e., that his 
disability is more severe than is reflected by the currently 
assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) 
[while the Board must interpret a claimant's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the claimant].  Moreover, the Veteran has 
not identified any factors which may be considered to be 
exceptional or unusual, and the Board has been similarly 
unsuccessful.  The record demonstrates that the Veteran has 
not required hospitalization as a result of his service-
connected chronic sacroiliac strain with scoliosis.  In fact, 
as noted above, he specifically asserted that he has not 
received treatment for the service-connected disability on 
appeal since he filed the present claim in January 2005.  
Further, contrary to the Veteran's statements on his March 
2009 substantive appeal and his testimony at the July 2009 VA 
hearing, the Veteran's work history reveals that his most 
recent jobs ended with his resignation rather than his 
termination.  Accordingly, there is no unusual clinical 
picture presented, nor is there any other factor which takes 
the disability outside the usual rating criteria.

In short, the evidence does not support the proposition that 
the Veteran's service-connected chronic sacroiliac strain 
with scoliosis presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
Veteran's claim of entitlement to a disability rating in 
excess of 20 percent for service-connected chronic sacroiliac 
strain with scoliosis for his service-connected chronic 
sacroiliac strain with scoliosis.  


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected chronic sacroiliac strain with 
scoliosis is denied.  



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


